Citation Nr: 0012549	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  77-27 544	)	DATE
	)
      RECONSIDERATION	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an increased rating for residuals of shell 
fragment wounds of the left buttock and thigh, currently 
evaluated 50 percent disabling.

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right buttock, currently evaluated 20 
percent disabling.

Entitlement to an increased rating for scars from shell 
fragment wounds of the buttocks, currently evaluated 10 
percent disabling.

Entitlement to an increased rating for neuralgia of the left 
lower extremity, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant served on active duty from February 1943 to 
June 1945.

The Board of Veterans' Appeals (Board) entered a decision in 
this case on November 2, 1977 denying an increased rating for 
residuals of shell fragment wounds to the right buttock and 
the left buttock, then evaluated in combination as 50 percent 
disabling.  The veteran was then in receipt of a 30 percent 
disability rating for residuals of shell fragment wound of 
the left buttock with weakness and numbness of the left leg 
and a 20 percent disability rating for residuals of a shell 
fragment wound of the right buttock. The Board's decision in 
November 1977 indicated that left lower extremity muscle 
damage was confined to Muscle Group XIII.  The November 2, 
1977 Board decision arose from a claim for increase for the 
veteran's service-connected shell fragment wound residuals, 
received by the RO on March 4, 1977.  A rating action in May 
1977 denied the claim and the veteran appealed.

A reopened claim for increased ratings for residuals of shell 
fragment wounds was received on July 9, 1996.  A September 
1996 Regional Office (RO) rating decision assigned a 40 
percent rating for residuals of shell fragment wound of the 
left buttock with weakness and numbness of the left leg; a 20 
percent disability rating was confirmed and continued for 
residuals of a shell fragment wound of the right buttock; 
this resulted in a combined rating of 60 percent for the 
service-connected shell fragment wound residuals.  That 
rating decision again reflects that left lower extremity 
muscle damage was confined to Muscle Group XIII.  

In April 1997, the veteran's representative requested 
reconsideration of the November 2, 1977 Board decision.  
Reconsideration of the November 2, 1977 Board decision was 
ordered by the authority of the Chairman in July 1997.  

Thereafter, a six member panel of the Board remanded the case 
in November 1997 for further development of the evidence.  
While the case was on remand, the RO entered a decision in 
July 1998 confirming and continuing the 40 percent evaluation 
for residuals of a shell fragment wound to the left buttock 
based on damage to Muscle Group XIII; further, the 20 percent 
evaluation for residuals of shell fragment wound to the right 
buttock, with scar, was confirmed and continued based on 
damage to Muscle Group XVII.  In addition, the RO granted 
service connection for scars, as residuals of shell fragment 
wounds to both buttocks; a 10 percent evaluation was 
assigned, effective May 12, 1997.  The RO also granted 
service connection for residuals of a shell fragment wound of 
the right thigh; a noncompensable evaluation was assigned, 
effective May 12, 1997.  

In an August 1998 rating decision, the RO granted service 
connection for neuralgia of the left lower extremity as a 
residual of a shell fragment wound; a 10 percent evaluation 
was assigned, effective July 9, 1996.  The RO found that 
clear and unmistakable error had been committed for failure 
of the September 1996 and July 1998 rating decisions to 
assign a separate evaluation for a neurological disability of 
the left lower extremity resulting from a shell fragment 
wound.  Further, the RO denied service connection for 
neuropathy of the right lower extremity.  

The RO, in its August 1998 rating decision, also determined 
that revision of the September 1996 and July 1998 rating 
decisions was warranted on the basis of clear and 
unmistakable error for failure to assign a separate 
evaluation for scars from shell fragment wounds of the 
buttocks, effective from the date of receipt of the claim for 
increase.  Additionally, the RO determined that revision of 
the September 1996 and July 1998 rating decisions was 
warranted for failure to assign a separate evaluation for a 
scar from a shell fragment wound of the right thigh, also 
effective from the date of receipt of the claim for increase.  
The RO assigned a 10 percent evaluation for scars of both 
buttocks, effective July 9, 1996; a noncompensable evaluation 
for a scar from a shell fragment wound of the right thigh was 
also assigned effective July 9, 1996.  

Further, the RO found that revision of the September 1996 and 
July 1998 rating decisions was warranted for failure to 
consider that shell fragment wounds involved not only damage 
to Muscle Group XIII (posterior thigh group), but also damage 
to Muscle Group XVII (pelvic girdle group 2).  Accordingly, a 
50 percent evaluation was assigned for residuals of shell 
fragment wounds of the left buttock and thigh, based on 
elevation of two moderately severe injuries to muscle groups 
in the same anatomical region to the rating for severe injury 
for the major group affected.  In this case, the major group 
affected was Muscle Group XVII because it provided for the 
higher rating.  The 50 percent evaluation was assigned for 
left buttock and thigh shell fragment wound muscle residuals, 
effective July 9, 1996.

Currently, the veteran's service-connected shell fragment 
wound residuals are rated in combination 80 percent 
disabling, with application of the bilateral factor.  Neither 
the veteran nor his representative expressed disagreement 
with the denial of service connection for neuropathy of the 
right lower extremity or the assignment of a noncompensable 
evaluation for a scar from a shell fragment wound of the 
right thigh.  Accordingly, neither of these matters has been 
placed in appellate status.

After the RO's processing of the claims, the case was 
returned to the Board for continuation of appellate review.  
Thereafter, in a June 1999 informal hearing presentation, the 
veteran's representative argued that there was clear and 
unmistakable error in the RO's July 1947 rating decision for 
not assigning a 50 percent evaluation for a disability now 
classified as residuals of a shell fragment wound to the left 
buttock and thigh (involving Muscle Group XVII and Muscle 
Group XIII).  That issue has neither been developed nor 
certified for appellate review.  Accordingly, it is referred 
to the RO for any action deemed appropriate.

The case is now again before an expanded Reconsideration 
Panel of the Board.  The decision by the Reconsideration 
Panel which follows replaces the decision of November 2, 1977 
and is the final decision of the Board.

The Board notes that several of the evaluations assigned by 
the RO in its August 1998 rating decision were based on 
findings of clear and unmistakable error in either the 
September 1996 and/or July 1998 rating decisions.  Since the 
decision which follows replaces the Board's November 2, 1977 
decision, it effectively subsumes all subsequent rating 
decisions entered by the RO.  In doing so, the current Board 
decision renders moot the question of clear and unmistakable 
error in any RO decision postdating the Board's November 2, 
1977 decision.  


FINDINGS OF FACT

1.  Residuals of shell fragment wounds of the left buttock 
and thigh have produced moderately severe damage to Muscle 
Group XVII and moderately severe damage to Muscle Group XIII.

2.  Residuals of shell fragment wound to the right buttock 
have produced moderately severe damage to Muscle Group XVII.   

3.  A scar from a shell fragment wound of the left buttock 
has remained tender and painful on objective demonstration 
since March 4, 1977.

4.  A scar from a shell fragment wound of the right buttock 
has remained tender and painful on objective demonstration 
since March 4, 1977.

5.  Neuralgia of the left lower extremity was manifested by 
exclusively sensory symptoms, with no compromise of motor 
power, from March 4, 1977 through June 11, 1996; during that 
period, there was no more than mild incomplete paralysis of 
the sciatic nerve.  

6.  Neuralgia of the left lower extremity is now manifested 
primarily by slight loss of motor power and by numbness of 
the left leg; there is no weakened knee flexion or left leg 
muscle atrophy; since June 12, 1996, the disability has been 
productive of no more than moderate incomplete paralysis of 
the sciatic nerve.  


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for residuals of shell 
fragment wounds of the left buttock and thigh is not 
warranted; however, the 50 percent rating is made effective 
March 4, 1977 instead of the July 1996 effective date 
assigned by the RO.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, (1999), and §§ 4.55, 4.56 and § 4.73, 
Diagnostic Codes 5313, 5317 (effective prior to and on and 
after July 3, 1997).

2.  A rating of 40 percent for residuals of shell fragment 
wounds of the right buttock is warranted, effective March 4, 
1977.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, (1999), and § 4.56 and § 4.73, Diagnostic Code 
5317 (effective prior to and on and after July 3, 1997).

3.  A rating of 10 percent for a scar from a shell fragment 
wound of the left buttock is warranted, effective March 4, 
1977.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, and 4.118, Diagnostic Code 7804 (1999).

4.  A 10 percent rating for a scar from a shell fragment 
wound of the right buttock is warranted, effective March 4, 
1977.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, and 4.118, Diagnostic Code 7804 (1999).

5.  The following staged ratings are assigned for neuralgia 
of the left lower extremity in lieu of the 10 percent rating 
assigned by the RO from July 9, 1996:
a)  10 percent from March 4, 1977 through June 11, 1996; b)  
20 percent from June 12, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.124a, Diagnostic Code 
8520 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records disclose that the veteran sustained a 
penetrating shell fragment wound of the right thigh on 
February 24, 1944.  Sulfanilamide and a dressing were applied 
to the wound.  He was returned to duty the same day.  
Thereafter, on June 1, 1944, he sustained perforating shell 
fragment wounds to both buttocks and the left thigh.  The 
wounds were debrided and a foreign body was removed from the 
right buttock.  On June 12, 1944, the assessment at surgery 
to close wounds was that the veteran had sustained extensive 
laceration of the right buttock and left buttock.  He was 
returned to restricted duty on July 29, 1944.  

A VA examination was performed in March 1946.  The veteran 
reported that he felt pain in both buttocks.  Pain was 
described as dull and aching in character, starting in the 
hip and extending down the posterior and lateral side of the 
left leg.  He indicated that there was numbness about a wound 
scar.  The examiner described two scars over the buttocks.  
The top one was about 18 inches long and extended from the 
top of the sacroiliac joint on the right, downward and to the 
left, across the coccyx and left buttock, to the posterior 
and lateral side of the left thigh, about 2 inches below the 
greater trochanter.  This scar was soft and appeared freely 
moveable.  There was some tenderness of the scar, as well as 
surrounding anesthesia.  A smaller scar was located in the 
right buttock and was parallel to the upper scar, and about 5 
inches below it.  The scar was 7 inches in length.  It was 
soft and freely moveable.  No pain or tenderness was 
detected.

Clinical inspection further disclosed two long scars over the 
buttocks.  Reflexes of the right leg and the left leg were 
normal.  There was weakness of the left leg, but no atrophy 
of the muscles.  Pain was noted over the distribution of the 
left sciatic nerve.  The impressions were scar, healed, old, 
painful, of right and left buttocks; weakness of the left 
leg, mild; neuritis, sciatic, left, severe.

An orthopedic examination was arranged by VA in May 1947.  
The veteran reported deep pain running up and down the 
posterior left thigh, fatigability of the left lower 
extremity, pain of the left thigh made worse by prolonged 
walking or standing, and numbness of toes of the left foot.  
Clinical inspection revealed a scar, 17 inches long, 
diagonal, crossing the posterior aspect of the upper third of 
the left thigh, left buttock and upper border of the right 
buttock.  The scar was tender and adherent; the left hip had 
normal range of motion and normal muscle development.  Also 
seen was a scar, 5 1/2 inches long, diagonal, over the right 
buttock, not tender, not adherent; the right hip had normal 
range of motion and normal muscle development.  Additionally, 
there was noted to be a scar, 1/4 inch long, on the lateral 
aspect, middle third of the right thigh, healed, with 
palpable, retained fragment of shrapnel.  The diagnosis was 
scar, penetrating, shrapnel wound and operative site, 
extending from posterior aspect of the upper third of the 
left thigh, over the left buttock and upper border of the 
right buttock, healed with residual neuritis, sciatic, left, 
moderately severe; scar, penetrating, shrapnel wound, right 
buttock and right thigh, healed with metallic fragment 
retained in right thigh.

A neurologic examination was arranged by VA in May 1947.  The 
veteran indicated that he felt a dull, burning pain located 
in the left leg.  Clinical inspection revealed two long 
linear scars crossing the buttocks obliquely.  These were 
well-healed and nontender.  The veteran had good gait and 
station.  He walked well on his heels and toes.  There was no 
muscle atrophy of in the legs.  There was no demonstrable 
muscle weakness.  Tendon reflexes were active and equal.  
There was no impairment of sensation in the legs, except in 
the region of the scars.  There was no nerve tenderness along 
the right or left sciatic nerve.  The examiner stated that, 
aside from scars, there were no objective neurological 
findings of note; the clinical picture was entirely 
subjective.  The diagnoses were scars, healed, old, nontender 
of right and left buttocks; neuritis, sciatic, left 
(history).

A VA surgical examination was performed in August 1949.  The 
examiner noted scars of the right buttock, left buttock and 
left thigh.  One scar was described as oblique and linear, 
slightly tender and nonfixed.  The scar was 18 inches in 
length, extending across portions of the left buttock and 
right buttock.  Also seen was an 8 inch long scar, similar to 
the first scar and paralleling the first scar, six inches 
below, on the right buttock.  Scars had produced considerable 
muscle involvement.  The examiner did not comment on whether 
the 8 inch scar was tender or painful.  The diagnosis was 
cicatrices, secondary to shell fragment wounds of the right 
buttock and left buttock and of the left thigh, severe and 
moderately symptomatic, involving Muscle Group XIII on the 
left, and XVII on the right.  X-ray examination of both hips, 
including both buttock areas, failed to revealed any evidence 
of fracture, dislocation, disease in the bones or joints or 
radiopaque foreign body in the soft tissues. 

The veteran was afforded a neurological examination by VA in 
August 1949.  He indicated that he felt pain in the left leg 
with sitting, walking or lying down.  At times, the left leg 
reportedly felt numb and weak.  Clinical inspection revealed 
that gait and posture were normal.  Reflexes were equal and 
active.  There was no alteration of motor power.  Sensation 
in both lower extremities was good and equal.  No atrophies 
were noted.  There were some vague areas of hypalgesia over 
the left lower extremity.  No significant sensory findings 
were noted.  The examiner stated that the neurological 
examination was negative.

A statement from W.G. Thompson, M.D., dated on March 15, 
1977, indicates that the veteran complained of pain in the 
lower back, especially over the buttock and upper sacral and 
lumbar areas.  The veteran related that pain in the right 
buttock region had increased in severity; sleep was difficult 
when he lay on his back.  Physical examination revealed 
numbness over both cheeks of the buttocks.  Scars were seen 
over each buttock.  The physician remarked that the veteran 
was sincere in his complaints, and it was the physician's 
opinion that shell fragment wound residuals had worsened when 
compared to past years.  

On VA examination in April 1977, the veteran referred to pain 
radiating from the left buttock wound site down the back of 
the leg to the distal calf; numbness, weakness and easy 
fatigability accompanied left lower extremity pain.  He also 
noted that left leg pain seemed to extend around the coccyx 
and enter the right leg.  Clinical inspection disclosed that 
scars were well-healed and nontender.  There was a zone of 
diminished sensation in the region of the scar.  No sciatica 
or radicular pain was identified.  Hip and knee movement was 
within normal limits.  No sensory loss of the thigh or lower 
leg was detected.  Patellar and ankle jerk reflexes were 
equal and active.  The diagnoses included shell fragment 
wound, left buttock with injury to Muscle Group XIII with 
weakness of the left leg; shell fragment wound, right 
buttock, with injury to Muscle Group XVII.  

A hearing was held before a panel at the RO in June 1977.  
The essence of the veteran's testimony follows.  He 
experienced soreness in the area of shrapnel wound scars.  He 
felt aching and discomfort across his spine which made it 
very difficult to lie on his back.  He experienced pain over 
the spine when sitting, and had radiation of pain down both 
lower extremities, sometimes so severe that it produced 
complete numbness of the legs.  After his discharge from 
service, he had returned to his job as a shipping clerk and 
had worked in the shipping department of a firm for the next 
33 years.  He discontinued his employment in 1974 primarily 
because of a heart condition.  He did not miss many days from 
work because of the service-connected condition of the hips 
and buttocks.  As recommended by his cardiologist, he walked 
and rode a bicycle; he typically bicycled about 3 miles per 
day on days when he felt up to riding his bike.  

Associated with the claims folder in November 1977 was a 
statement from the veteran relating that he now received 
prescribed medication, instead of aspirin, to control pain 
from shell fragment wound residuals.  Accompanying the 
statement was a copy of a prescription slip written for 
Darvon.

On neurological evaluation at a VA outpatient clinic on June 
12, 1996, it was found that left lower extremity motor power 
was 4/5; right lower extremity motor power was 5/5; no 
significant diminished sensation to light touch was 
appreciated.  The impression was left lower extremity pain 
secondary to exacerbation of old buttocks injury.

A VA examination of the status of muscles and peripheral 
nerves was performed on September 3, 1996.  It was found that 
the scar formation was sensitive and tender.  There were 
adhesions and possible damage to tendons, but not to bones.  
There was no damage to joints, but there was damage to 
nerves, producing neuropathy.  Strength was decreased, and 
there was evidence of pain, but no evidence of muscle 
herniation.  Deep tendon reflexes were normal, but there was 
diminished sensation to pinprick and touch of both lower 
legs, worse on the left side.  X-ray examination of the 
pelvis was unremarkable and showed no significant 
degenerative changes about the hips.  The diagnosis was 
shrapnel wound going down through muscles and involving 
peripheral nerves, both lower extremities, worse on the left 
side.

A VA joint/muscle examination was conducted in December 1997.  
The veteran reported that he experienced bilateral buttock 
pain, greater on the left than the right; there was 
associated left leg pain; he attributed his symptomatology to 
shrapnel wounds.  He noted that he was taking pain medication 
on a daily basis.  He indicated that ambulation was limited 
secondary to pain.  On physical examination, the veteran 
ambulated slowly with an antalgic gait.  Right hip range of 
motion was from zero to 100 degrees of flexion on the right, 
with 10 degrees of internal rotation and 20 degrees of 
external rotation.  Left hip range of motion was from zero to 
90 degrees of flexion, with 20 degrees of internal rotation 
and 30 degrees of external rotation.  

There was a 44 cm long, oblique scar beginning approximately 
at the superior aspect of the right buttock, traversing to 
the left buttock distally.  Inferior to this scar, on the 
right buttock, there was a 10 cm long scar.  Both scars were 
well-healed.  The longer of the two scars was tender to 
palpation.  There was only minimal tenderness to palpation of 
the right buttock scar.  Motor examination of the lower 
extremities disclosed 5/5 motor strength, with the exception 
of the hip extensors, which were 4/5 and limited by pain.  
There was subjective decreased sensation to light touch and 
pinprick about the left foot.  X-rays of the femurs 
demonstrated no evidence of fracture or dislocation.  The 
impression was chronic bilateral buttock pain, with 
associated left leg pain, status post shrapnel injuries.  The 
examiner commented that the veteran's chronic pain and 
limited motion were related to his shrapnel injuries and 
involved apparent neuropathy on the left.

On VA neurologic examination in December 1997, the veteran 
indicated that he experienced bilateral buttock pain, with 
radiation of pain to the posterior thighs; pain had 
reportedly become worse as he aged.  The examiner stated that 
the claims folder had been reviewed.  It was found that the 
veteran had good bulk, tone and strength of the lower 
extremities.  He had 1+ reflexes at the knees and ankles.  
The impression was that the veteran had chronic pain from a 
war injury, best described as post-traumatic sciatic 
neuralgia.  The veteran reported that he had experienced pain 
down the back of his legs immediately following the buttock 
injury and that the pain had persisted since that time; he 
did not complain of low back pain.  According to the 
examiner, this would make a diagnosis, such as lumbar spinal 
stenosis a less likely etiology of the veteran's pain; 
however, the examiner observed that lumbar stenosis could 
have imperceptibly blended with the veteran's post-traumatic 
sciatic neuralgia.  

The examiner requested that a lumbar CT scan be performed to 
determine if the veteran had lumbar spinal stenosis, a 
condition which could coexist with post-traumatic sciatic 
neuralgia.  However, he pointed out that, even if severe 
lumbar spinal stenosis were confirmed by a CT scan, it 
clearly could have had its genesis (herniated nucleus 
pulposus) at the time of battle trauma; the veteran's 
complaints of buttock and leg pain could all along have been 
symptomatic of spinal stenosis.  A CT scan of the lumbar 
spine was performed in January 1998.  The impressions 
included spinal stenosis, severe at L4-5, moderate at L2-3, 
and mild at L1-2.  

A February 1998 statement from a private physician indicates 
that the veteran's use of NSAIDS, specifically Advil, had 
been worsening his congestive heart failure.  The veteran had 
chronic degenerative joint disease, especially involving the 
hips and low back.  

A statement in support of the veteran's claims was received 
in October 1998.  The veteran related that he experienced not 
only pain, but also weakness affecting the lower back, across 
the spine, and down both legs.  As a result of this weakness, 
he had fallen several times.  VA had ordered a cane for his 
use.

Associated with the record in October 1998 were color 
photographs.  They depict the scarring of the veteran's 
buttocks and left thigh.


II.  Legal Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1999).  

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors:  The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. § 4.56 (effective prior to and on 
and after July 3, 1997).

A noncompensable rating is warranted for slight impairment of 
Muscle Group XIII.  A 10 percent rating is warranted for 
moderate impairment.  A 30 percent rating is warranted for 
moderately severe impairment.  A 40 percent rating is 
warranted for severe impairment.  Function:  Extension of hip 
and flexion of knee; outward and inward rotation of flexed 
knee; acting with rectus femoris and sartorius (see XIV, 1,2) 
in synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint.  Posterior thigh group, Hamstring complex of 2-joint 
muscles:  (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  38 C.F.R. § 4.73, Diagnostic Code 5313 
(effective prior to and on and after July 3, 1997).  

A noncompensable rating is warranted for slight impairment of 
Muscle Group XVII, muscles of pelvic girdle group 2.  A 20 
percent rating is warranted for moderate injury to Muscle 
Group XVII.  A 40 percent rating is warranted for moderately 
severe injury to Muscle Group XVII.  A 50 percent rating is 
warranted for severe injury to Muscle Group XVII.  These 
muscles function in extension of the hip (1); abduction of 
thigh; elevation of opposite side of pelvis (2,3); tension of 
fascia lata and iliotibial (Massiat's) band, acting with XIV 
(6) in postural support of body steadying pelvis upon head of 
femur and condyles of femur on tibia (1).  Pelvic girdle 
group 2:  (1)  Gluteus maximus; (2)  gluteus medius; (3)  
gluteus minimus.  38 C.F.R. § 4.73, Diagnostic Code 5317 
(effective prior to and on and after July 3, 1997).  

For compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (1999).  
Prior to July 3, 1997, essentially the same provisions now 
contained in 38 C.F.R. § 4.55(e) were provided at 38 C.F.R. 
§ 4.55(a).  Inasmuch as Muscle Groups XIII and XVII are in 
the same anatomical region and act on two different joints 
(the hip and knee), there is no difference in the application 
of the regulatory criteria prior to and on and after July 3, 
1997.

When regulations concerning entitlement to a higher rating 
are changed during the course of an appeal, the veteran is 
entitled to a decision on his claim under the criteria which 
are most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, in this instance, the pertinent 
regulations remained essentially unchanged, so that neither 
the old nor the revised rating criteria are more favorable to 
the appellant.  

A 10 percent rating is warranted for scars, superficial, 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  This is the highest 
rating provided by this diagnostic code.

A 10 percent rating is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent rating is 
warranted for moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating is warranted for moderately 
severe incomplete paralysis of the sciatic nerve.  A 60 
percent rating is warranted for severe incomplete paralysis 
of the sciatic nerve, with marked muscular atrophy.  An 80 
percent rating is warranted for complete paralysis of the 
sciatic nerve; the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (1999).  The same criteria are used for evaluating 
disability from neuralgia of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8720 (1999).  

The term "incomplete paralysis," with radicular group and 
other peripheral nerve injuries, indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (1999).

A.  Residuals of Shell Fragment Wounds to the Left Buttock 
and Thigh

As to muscle damage involving the left buttock and thigh, the 
record establishes that the original injury produced 
significant muscle damage.  In this regard, physicians noted 
extensive laceration of tissue when surgery was performed 
during service for closure of wounds of the buttocks.  The 
veteran required a period of about 2 months to recuperate 
from the shell fragment wound injuries to the left buttock 
and thigh.  Examinations over the years since service 
demonstrated that he has a deeply adherent wound scar of the 
left buttock and thigh, indicating significant damage to 
underlying muscle tissue.  He has experienced much fatigue-
pain over the years, as evidenced by recurrent complaints of 
aching and weakness affecting the buttock area and left 
thigh; in recent years, symptomatology has apparently 
necessitated the use of cane.  At the same time, however, the 
original injury did not involve damage to bone.  There is no 
apparent muscle atrophy, and the left hip retains a 
significant degree of motion-a recent VA examination showed 
that the left hip had zero degrees of extension and 90 
degrees of flexion.  Range of motion of the hip is from 0 
degrees to 125 degrees.  38 C.F.R. § 4.71, Plate II.  

A review of the record establishes that residuals of shell 
fragment wounds to the left buttock and thigh consist of 
injury to Muscle Groups XIII and XVII.  Both muscle groups 
are located in the thigh/pelvic girdle region.  The medical 
evidence demonstrates that there has been moderately severe 
damage to two affected muscle groups in the same anatomical 
location.  Here, criteria for rating muscle injuries permit 
the assignment of an elevated rating of 50 percent, based on 
increasing by one level the evaluation for one of two or more 
injured muscle groups in the same anatomical region.  The 
Board finds no difference in the severity of the injuries to 
Muscle Groups XIII and XVII in this case.  However, the 
rating is raised to 50 percent to equate to severe injury to 
Muscle Group XVII, because selecting Muscle Group XVII 
provides for the higher rating.  At the same time, however, 
the original injury did not produce severe damage to either 
Muscle Group XIII or Muscle Group XVII, when each muscle 
group is considered alone.  Moreover, the medical evidence 
does not demonstrate severe impairment of the affected muscle 
groups in postservice years.  Accordingly, a higher rating 
than 50 percent is not warranted for residuals of shell 
fragment wounds to the left buttock and thigh.

The record shows that the criteria for assignment of a 50 
percent rating for residuals of shell fragment wounds of the 
left buttock and thigh were satisfied as of March 4, 1977, 
the date of receipt of the claim for increase which gave rise 
to the Board's decision of November 2, 1977, and which is 
replaced by this reconsideration decision.  Accordingly, the 
Board finds that the evidence supports the assignment of a 50 
percent rating for residuals of shell fragment wounds to the 
left buttock and thigh, effective March 4, 1977.  

B.  Residuals of a Shell Fragment Wound to the Right Buttock

As to muscle damage involving the right buttock, the record 
establishes that the original injury apparently produced 
significant muscle damage.  As noted above, physicians found 
extensive laceration of tissue of the buttocks when surgery 
was performed during service for closure of wounds.  
Examinations over the years since service demonstrated that 
the veteran has a deep wound scar of the right buttock, 
indicating significant damage to underlying muscle tissue.  
Nevertheless, the original injury did not involve damage to 
bone.  There is no apparent muscle atrophy, and the right hip 
retains a significant degree of motion-a recent VA 
examination demonstrated that the right hip attained zero 
degrees of extension and 100 degrees of flexion.  As noted 
above, range of motion of the hip is from 0 degrees to 125 
degrees.  38 C.F.R. § 4.71, Plate II.  


A review of the record establishes that the residuals of a 
shell fragment wound of the right buttock produced moderately 
severe damage exclusively to Muscle Group XVII.  At the same 
time, however, the original injury did not produce severe 
damage to Muscle Group XVII, nor has severe impairment of the 
affected muscle group been demonstrated in postservice years.  


The Board has reviewed the entire record and finds that the 
evidence supports the assignment of a 40 percent rating for 
residuals of a shell fragment wound to the right buttock, 
effective March 4, 1977, the date of receipt of the claim for 
increase, which gave rise to the November 2, 1977 Board 
decision, and which is replaced by this reconsideration 
decision.

C.  Scars from Shell Fragment Wounds of the Buttocks

A review of the record discloses that the longer of two 
scars, from a shell fragment wound of both buttocks and 
primarily involving the left buttock, has been painful and 
tender to clinical inspection on most examinations conducted 
throughout the years since service.  In view of the extent of 
the scar, the Board believes that it is reasonable to 
conclude that the scar has indeed been painful and tender to 
objective demonstration throughout the entire time frame 
covered by this reconsideration decision of the Board; 
specifically, the period from March 4, 1977 to the present.  

Further, a review of the record discloses that the shorter of 
two scars, from a shell fragment wound involving only the 
right buttock, was not found to have been painful and tender 
to clinical inspection on any examination conducted 
throughout the years since service, prior to 1996.  In this 
regard, the examiner, in clinical findings recorded on VA 
examination in March 1946, specifically stated that the scar, 
which was the shorter of the two buttock scars and which was 
confined to the right buttock, was not tender.  Additionally, 
other examinations, performed in May 1947 and in April 1977, 
affirmatively noted that the shorter of the two buttock 
scars, also the scar confined to the right buttock, was not 
painful or tender to clinical inspection.  Subsequently, on 
VA examinations in 1996 and 1997, all buttock scarring was 
described as tender and painful.  However, from the 
standpoint of rating the scarring, the end result is the 
same.  Namely, there has been tender and/or painful shell 
fragment wound scarring of both buttocks since service.  
Inasmuch as such scarring involves separate anatomical areas 
(the right buttock and the left buttock), separate 10 percent 
ratings are warranted for scarring of each buttock.  
38 C.F.R. § 4.118, Diagnostic Code 7804; Esteban v. Brown, 6 
Vet.App. 259 (1994).  Accordingly, the Board does not concur 
with the RO decision to assign only one 10 percent rating for 
scarring of both buttocks.

Here, the effective date of the grant of these separate 10% 
ratings for shell fragment wound scarring of each buttock is 
March 4, 1977, the date of receipt of the claim which gave 
rise to the November 2, 1977 Board decision, and which is 
replaced by this reconsideration decision.  Except where 
scarring involves the head, face, or neck, a 10 percent 
rating is the maximum schedular rating provided for scarring 
based on tenderness and/or pain.  The Board finds that this 
is the most disabling the right and left buttock scarring has 
been since March 4, 1977, which represents what is in effect 
the date of receipt of a claim for separate compensable 
ratings for scarring of each buttock.  As such, staged 
ratings for scarring of each buttock are not in order.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

D.  Neuralgia of the Left Lower Extremity

The RO has granted service connection for left lower 
extremity neurological impairment, as residual to shell 
fragment wounds to the left buttock and thigh.  A 10 percent 
evaluation has been assigned under Diagnostic Code 8521, 
which is for application to incomplete paralysis of the 
external popliteal (common peroneal) nerve.  However, in view 
of the anatomical location of the wound scars and the 
veteran's consistent account of pain radiating from the area 
of the low back/buttock down the entire leg, the Board 
concludes that the sciatic nerve, rather than the external 
popliteal (common peroneal) nerve, is the peripheral nerve 
affected by the original injury.  Additionally, a VA 
neurologist, who examined the veteran in recent years, 
determined that symptoms of left lower extremity neuropathy 
stem from traumatic neuritis of the sciatic nerve.  
Accordingly, the Board shall evaluate peripheral neuropathy 
of the left lower extremity on the basis of incomplete 
paralysis of the sciatic nerve under Diagnostic Code 8520.  
It should be noted that sciatic neuralgia is rated according 
to the same criteria which are applied to incomplete 
paralysis of the sciatic nerve.

Neurological evaluations over the years since service show 
that the veteran had good motor power of the left lower 
extremity.  There was no indication of weakening of flexion 
of the left knee or atrophy of muscles of the leg supplied by 
the sciatic nerve.  There was no significant sensory 
impairment from sciatic neuralgia, with the exception of 
subjective sensation of numbness affecting the left lower 
extremity.  There was no objective indication on examinations 
prior to 1996 that the that the veteran had any significant 
problems with walking or with prolonged standing attributable 
to weakness stemming from neurological impairment of the left 
lower extremity.  

On a neurological evaluation performed at a VA outpatient 
facility on June 12, 1996, it was first found that the 
veteran had slightly diminished motor power of the left lower 
extremity, graded as 4 on a scale of 5.  Subsequently, on an 
examination for rating purposes, performed in September 1996, 
the examiner found diminished sensation of the left lower 
extremity.  Later, in a statement in support of his claims, 
the veteran reported not only increasing pain apparently 
referable to left lower extremity sciatic neuralgia, but 
increased weakness as well, requiring the use of a cane.  

It appears that, prior to 1996, sciatic neuralgia of the left 
lower extremity was primarily sensory in character, marked by 
reported numbness of the left leg.  Symptomatology was 
consistent with no more than mild incomplete paralysis 
(neuralgia) and is adequately reflected by the 10 percent 
rating which this reconsideration decision of the Board 
assigns for left lower extremity neuropathy, effective from 
March 4, 1977, which represents what is in effect the date of 
receipt of a claim for a separate rating for residuals of a 
shell fragment wound of the left lower extremity consisting 
of neurological deficit.  Thereafter, on June 12, 1996, it 
was first factually ascertainable that an increase in 
severity of disability had occurred, supporting a conclusion 
that there was moderate incomplete paralysis of the left 
sciatic nerve, warranting a 20 percent rating.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

Although this reconsideration decision assigns a 20 percent 
evaluation for sciatic neuropathy of the left lower 
extremity, effective June 12, 1996, criteria for a yet higher 
rating of 40 percent are not satisfied.  In this regard, the 
medical evidence demonstrates that motor power of the left 
lower extremity remains well-preserved, and no left leg 
atrophy is shown to be present.  In order to be entitled to 
the next higher rating of 40 percent for left lower extremity 
neurological impairment, there must be evidence of moderately 
severe incomplete paralysis of the sciatic nerve.  This has 
not been demonstrated. 

The Board has reviewed the entire record and finds that the 
evidence supports the assignment of a 10 percent rating for 
mild sciatic neuralgia of the left lower extremity, 
retroactive to March 4, 1977, as that rating would reflect 
the most disabling this disorder had been, from the beginning 
of the appeal period prior to June 12, 1996, the date upon 
which moderate left lower extremity sciatic neuralgia was 
first objectively demonstrated.  As discussed above, the 
beginning of the appeal period, in this case, dates from 
March 4, 1977.  Further, the Board determines that a 20 
percent evaluation for sciatic neuralgia of the left lower 
extremity, which this reconsideration decision now assigns, 
effective June 12, 1996, reflects the most disabling the 
condition has been since that date.  The 10 percent and 20 
percent ratings assigned by this decision for left lower 
extremity neuropathy represent staged ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  


ORDER

A rating in excess of 50 percent for residuals of shell 
fragment wounds of the left buttock and thigh is denied; 
however, the 50 percent rating is made effective March 4, 
1977 instead of the July 9, 1996 effective date assigned by 
the RO.  Award action based on this decision is subject to 
governing criteria pertaining to the payment of monetary 
awards.  

A 40 percent rating for residuals of shell fragment wounds of 
the right buttock is granted, effective from March 4, 1977, 
subject to governing criteria pertaining to the payment of 
monetary awards.  

A 10 percent rating for a scar from a shell fragment wound of 
the left buttock is granted, effective from March 4, 1977, 
subject to governing criteria pertaining to the payment of 
monetary awards.  

A 10 percent rating for a scar from a shell fragment wound of 
the right buttock is granted, effective from March 4, 1977, 
subject to governing criteria pertaining to the payment of 
monetary awards.  

A 10 percent rating for neuralgia of the left lower extremity 
is granted, effective from March 4, 1977 through June 11, 
1996, subject to governing criteria pertaining to the payment 
of monetary awards. 

A 20 percent rating for neuralgia of the left lower extremity 
is granted, effective 
from June 12, 1996, subject to governing criteria pertaining 
to the payment of monetary awards. 


			
	Steven L. Cohn	J. E. DAY
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	N. R. Robin
	Member, Board of Veterans' Appeals


			
	GEORGE R. SENYK	C. W. SYMANSKI
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

